*374ON MOTION FOR A REHEARING.
PER CURIAM.
— The respondents move for a rehearing of their motion to strike out the statement of the appellant upon the ground, as alleged, that the question presented by the motion is, whether or not a judge of one district who holds, court for another judge may, after he returns to his own district, make orders in cases tried before him while presiding in the other district. It is now insisted that the authority granted or recognized by the provision of Section 1821 of the Code of Civil Procedure, that “orders made out of court may be made by the judge of the court in any part of the state,” is confined to the regularly elected or appointed judge of the district court wherein the action is pending in which chamber orders are made, — in short, the position of the respondents is that the use of the definite article ‘ ‘the, ’ immediately preceding and qualifying ‘ ‘j udge of the court, ” is to be understood as referring only to the regular judge of the district court and as excluding a judge of another district who tries an action in a district court other than his own.
In our opinion this argument is without merit. While the question suggested in the motion for a rehearing was not expressly considered or dwelt upon in the opinion heretofore filed in the case at bar, it nevertheless was given due attention and was necessarily decided. To the end that no misapprehension may exist in respect of our views, we deem it proper to say that the provision of Section 1821 quoted must be interpreted in the light of the other provisions of that section and of the provisions of Section 12 of Article VIII of the Constitution, and of the provisions of Sections 36, 170, 171 and 190 of the Code of Civil Procedure, which are referred to in the. original opinion. So interpreting the last sentence of Section 1821, quoted supra, it seems quite manifest that the judge of one district may in any part of the state make chamber orders in a cause pending in another district m which *375other district such judge acts with respect to that cause as the judge of the court. Although not the judge of the court elected or appointed to that office, such judge is the judge of the district court for that district with respect to such a cause and all orders which might be made therein, either in court or at chambers, were the regular judge of that district qualified and sitting. He has the same power touching the cause as the j udge of the district would have if the matter properly came before him. For this view we also find support in the provisions of Section 2530 of the Code of Civil Procedure as amended by Senate Bill No. 42 of the Fifth Legislative Assembly (Session Laws of 1897, page 244). This section, after enumerating the causes which disqualify a judge from sitting in probate matters, provides: “Whenever it shall be made to appear of record that any judge presiding in any court in which proceedings in probate matters have been or are about to be instituted is disqualified from acting therein it shall be the duty of such judge to as soon thereafcer as practicable request the nearest district judge to preside in the place of the judge so disqualified in such proceedings. It shall be the duty of the judge so requested, if he [is] not himself disqualified, to, from time to time as occasion may require, preside in the place of the disqualified judge in all proceedings in such probate matters.” The last sentence quoted, though clumsily framed, constitutes the acting judge, or the judge acting in place of the disqualified j udge, the j udge of the court in so far as the particular probate proceeding is concerned from the time of its institution until it is finally concluded. If, after reading the other sections above cited and the provision of the Constitution, any doubt remain, this provision should cause all such doubt to disappear.
The motion for a rehearing is therefore denied.

Denied.

Mr. Justice Word, being absent, does not participate in this opinion.